Citation Nr: 1211554	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-03 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

8.  Entitlement to service connection for knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1974.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that under Clemons v. Shinseki, 23 Vet. App. 1 (2009), a claim for benefits based on PTSD encompasses benefits based on another acquired psychiatric disorder because the evidence developed during the processing of the claim indicated that the symptoms for which the claimant was seeking VA benefits may have been caused by another acquired psychiatric disorder.  In this case, the denial of service connection for PTSD predates the Clemons decision and so that denial did not contemplate any other acquired psychiatric disorder.  Insofar as the additional evidence received since that denial does not satisfy the new and material evidence requirements to reopen the PTSD claim, the Board finds that it is most beneficial to the Veteran to maintain the later claim of service connection for an acquired psychiatric disorder as a separate claim so that it may be addressed on the merits.

The underlying issues of entitlement to service connection for bilateral hearing loss and tinnitus, as well as the issues of entitlement to service connection for and acquired psychiatric disorder and a knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2000 rating decision, the RO denied service connection for bilateral hearing loss, tinnitus, back disability, and PTSD.  With regard to these claims, this decision was not appealed and no new and material evidence was received within one year of its issuance.

2.  In a March 2003 rating decision, the RO found that the Veteran had not submitted new and material evidence and declined to reopen the Veteran's claims of service connection for bilateral hearing loss, tinnitus, and PTSD. 
This decision was not appealed and no new and material evidence was received within one year of its issuance.

3.  The evidence received since the September 2000 rating decision does not raise a reasonable possibility of substantiating the back disability claim.

4.  The evidence received since the March 2003 rating decision does not raise a reasonable possibility of substantiating the PTSD claim.

5.  The evidence received since the March 2003 rating decision raises a reasonable possibility of substantiating the bilateral hearing loss claim.

6.  The evidence received since the March 2003 rating decision raises a reasonable possibility of substantiating the tinnitus claim.


CONCLUSIONS OF LAW

1.  The September 2000 and March 2003 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2011).

2.  New and material evidence has not been received with respect to the claim of service connection for back disability and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence has been received and the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  New and material evidence has been received and the claim of service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  New and material evidence has not been received with respect to the claim of service connection for PTSD and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in April 2006 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Veteran identified additional private treatment records, however these providers, including Kingsbrook Jewish Medical Center, New York Eye and Ear Infirmary, Brookdale University Hospital Medical Center, and Mental Health Care Network all responded to VA's request for records with letters stating that no such records were found.  Additionally, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence - Generally

Pursuant to 38 U.S.C.A. § 5108 , a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  Id.  

The Veteran's claims of service connection for bilateral hearing loss, tinnitus, back disability, and PTSD were originally denied in a June 2000 rating decision on the basis that these claims were not well-grounded.  A second rating decision was issued in September 2000, which subsumed the June 2000 rating decision and likewise denied the claims as not well-grounded.  The Veteran did not appeal that September 2000 decision and no new and material evidence was received within one year of that rating decision.  Indeed, while VA clinical records within one year of the September 2000 decision are in the file, they merely indicate current treatment, with no reference to etiology and with no information indicating continuity of symptoms dating back to service.  Therefore, the provisions of 38 C.F.R. § 3.156(b) do not apply and that decision became final.  See 38 C.F.R. § 20.1103.

The Board acknowledges that the enactment of the VCAA eliminated the "well-grounded" requirement for claims before VA.  Claims such as this one, which were denied as "not well-grounded," and became final during the period from July 14, 1999, to November 9, 2000, could be readjudicated under the VCAA, as if the denial or dismissal had not been made and without being subject to the new and material evidence requirements of 38 U.S.C.A. § 5108.  The readjudication of such claims were statutorily limited to those requests for readjudication filed by the claimant, or to motions made by the Secretary, not later than two years after the enactment of the VCAA, or prior to November 9, 2002.  38 U.S.C.A. § 5107, Historical and Statutory Notes, Effective Dates and Applicability Provisions (West Supp. 2001).  In the absence of a timely request of a claimant, the Secretary has no duty to locate and readjudicate any such claim.  Id.  In this case, the Veteran filed new claims of service connection for bilateral hearing loss, tinnitus, and PTSD, in January 2003, after the November 9, 2002 deadline.  Thus, the general rules governing new and material evidence apply.

A March 2003 rating decision was issued pursuant to that January 2003 claim, which continued to deny the Veteran's claims of service connection for bilateral hearing loss, tinnitus, and PTSD.  Again, the Veteran did not appeal the January 2003 rating decision and no additional evidence was received within one year of that rating decision.  Thus, that decision, too, became final.  See 38 C.F.R. §§ 3.156(b), 20.1103.

The Board will now address whether new and material evidence has been received with regard to each of those issues.

Low Back Disability

The Veteran's service connection claim for back disability was last finally denied in the September 2000 rating decision as not well-grounded.  See 38 C.F.R. § 20.1103.  Specifically, that rating decision noted that the evidence of record did not demonstrate an in-service injury or disease, or show that the claimed condition was incurred in or aggravated by the Veteran's military service.  In order to be material, the new evidence received since that rating decision must relate to one of these unestablished facts.

At the time of the September 2000 rating decision, the evidence of record included service treatment records and VAMC Brooklyn outpatient treatment records from January 1990 to September 2000.

Evidence received since the September 2000 rating decision includes additional VA outpatient treatment records from February 2001 to December 2008; court observer's statements and letters from a court-appointed psychiatrist retained in conjunction with the Veteran's lawsuit against his former employer, and statements from the Veteran and his attorney.

These additional records were not considered at the time of the September 2000 rating decision and, therefore, are new.  The issue then becomes whether any or all of these records are material.  In his lay statements, the Veteran has argued that his back and spinal cord were injured due to his military service.  He has not further elaborated as to how his back was injured.  Likewise, the additional medical evidence of record does not identify an in-service injury to which his later back complaints can be linked.  As such, this argument in and of itself is not material evidence as it merely restates his belief that his back should be service connected, which is the same argument as his original claim of service connection.

Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for back disability have not been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Bilateral Hearing Loss and Tinnitus

As noted above, the last final denial on the issues of bilateral hearing loss and tinnitus was the March 2003 rating decision.  This decision found that new and material evidence had not been received since the September 2000 rating decision, which had denied service connection based on failure to establish a well-grounded claim for either condition in that there was no evidence that the Veteran's bilateral hearing loss or tinnitus were incurred in or aggravated by his military service, no evidence that the Veteran had tinnitus, and no indication that either disability was linked to service.  Therefore, the new evidence must relate to one of these unestablished facts.

At the time of the March 2003 rating decision, the evidence of record included service treatment records; VAMC Brooklyn outpatient treatment records from January 1990 to September 2000; VAMC New York outpatient treatment records from February 2001 to May 2002; and, statements from the Veteran and his attorney.

Evidence received since the March 2003 rating decision includes additional VA outpatient treatment records from February 2001 to December 2008; letters from a court-appointed psychiatrist retain in conjunction with the Veteran's lawsuit against his former employer, and additional statements from the Veteran and his attorney.

These records are new in that they were not considered at the time of the March 2003  rating decision.  These new records do not include show onset of bilateral hearing loss or tinnitus, but they do include the Veteran's lay statements regarding noise exposure, specifically rifle noise and detonation of bombs, during his service.  Thus, the new evidence relates to one of the unestablished facts that may provide a reasonable possibility of substantiating the claims and may provide a reasonable possibility of substantiating these claims.  

Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for bilateral hearing loss and tinnitus have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

PTSD

As noted above, the last final denial of the Veteran's PTSD claim the March 2003 rating decision.  This decision found that new and material evidence had not been received since the September 2000 rating decision, in that there was the evidence of record did not include a medical diagnosis of PTSD, evidence of an in-service stressor, or evidence of a causal link between an in-service stressor and a current diagnosis of PTSD.  In order to be material, the new evidence received since that rating decision must relate to one of these unestablished facts.

At the time of the March 2003 rating decision, the evidence of record included service treatment records; VAMC Brooklyn outpatient treatment records from January 1990 to September 2000; VAMC New York outpatient treatment records from February 2001 to May 2002; and, statements from the Veteran and his attorney.

Evidence received since the March 2003 rating decision includes additional VA outpatient treatment records from February 2001 to December 2008; letters from a court-appointed psychiatrist retain in conjunction with the Veteran's lawsuit against his former employer, and additional statements from the Veteran and his attorney.

These records are new in that they were not considered at the time of the March 2003 rating decision.  However, these new records do not include a diagnosis of PTSD or evidence of a link between or PTSD and the Veteran's service.  They also fail to show continuity of PTSD dating back to service.  Thus, the new evidence does not relate to one of the unestablished facts that may provide a reasonable possibility of substantiating the claim.  Thus, the new evidence does not relate to unestablished facts that may provide a reasonable possibility of substantiating this claim.  

Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for PTSD have not been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having not been received, the petition to reopen a claim of service connection for back disability is denied.

New and material evidence having been received, the petition to reopen a claim of service connection for bilateral hearing loss is granted.

New and material evidence having been received, the petition to reopen a claim of service connection for tinnitus is granted.

New and material evidence having not been received, the petition to reopen a claim of service connection for PTSD is denied.


REMAND

Bilateral Hearing Loss and Tinnitus

Once a claim has been reopened based on the submission of new and material evidence, the VA has a statutory duty to assist.  38 U.S.C.A. § 5103A (f).

VA must consider four factors in determining whether the duty to assist requires a medical examination or medical opinion be sought with respect to a veteran's claim for benefits.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Court in McLendon observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 at 83 (2006).

In this case, the medical evidence of record shows bilateral hearing loss and a history of ear surgeries.  While the Veteran's representative has stated that the Veteran's separation examination showed an auditory threshold of 45 Hertz at the 500 and 1000 frequency level, the Board has reviewed this examination and finds that it shows scores of 25 that were written over scores of 15.  These overwrites do not look like the fours written elsewhere on this examination, but do look very much like the twos.  Although the separation examination does not show hearing impairment sufficient to be considered a disability for VA purposes, there is some indication that the Veteran's hearing is impaired when compared to the threshold for normal hearing.  See 38 C.F.R. § 3.385 (requiring hearing impairment with an auditory threshold of 40 Hertz or greater in any of the flowing frequencies: 500, 1000, 2000, 3000, or 4000; or an auditory threshold of 26 Hertz or greater in at least three of those frequencies; or speech recognition scores below 94 percent on the Maryland CNC test in order to be considered a disability for VA purposes); see also Hensley v. Brown, 5 Vet. App. 155 (1993) (noting that the threshold for normal hearing is from 0 to 20 decibels).  This is sufficient to trigger VA's duty to provide an examination for his bilateral hearing loss and tinnitus claims.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Acquired Psychiatric Disability

While the Veteran's service treatment records do not contain a diagnosis of, or reflect treatment or manifestations that are referable to schizophrenia or another acquired psychiatric disorder, the Veteran has alleged in-service personal assault at the hands of the military police in association with punishment for being absent without leave following the deaths in rapid succession of his brother and sister and his drill instructor during basic training.  Alternately, the Veteran has provided lay evidence of an in-service onset of auditory hallucinations.

In cases of personal assault, it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See Patton v. West, 12 Vet. App. 272, 281 (1999).  38 C.F.R. § 3.304(f)  reflects a recognition that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).

Evidence of behavior changes, such as deterioration in work performance or substance abuse, following the claimed assault is one type of relevant evidence that may be found in these sources.  38 C.F.R. § 3.304(f)(3).  VA must advise the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Thus, this claim should be developed in accordance with the applicable provisions of 38 C.F.R. § 3.304(f)(4).  See Gallegos  v. Peake, 22 Vet. App. 329 (2008).

Additionally, even if evidence of a personal assault is not found, the Veteran's service personnel records may provide evidence in support of his assertion that his psychiatric symptoms began in service.

In light of the Veteran's contentions and the state of the record, the Board finds that after all pertinent outstanding records have been associated with the claims folder, the Veteran must be afforded a VA psychiatric examination to assess the etiology and/or onset of any psychiatric disability found to be present.  See McLendon, 20 Vet. App. 79.


Knee Disability

In this case, the post-service medical evidence of record shows complaints of right knee pain and a diagnosis of right knee arthritis.  The Veteran believes his knees were injured during service through overuse and injuries inherent to physical training as a Marine.  As the Veteran is competent to provide lay evidence regarding this training as it is consistent with the nature and circumstances of his service.  Thus, this sufficient to trigger VA's duty to provide an examination for his residuals of a back injury claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In his February 2008 statement, the Veteran related his knee problems to an incident wherein he was kicked downstairs by his drill instructor.  This incident was not recorded in the Veteran's service treatment records and was not reported to VA until this February 2008 statement.  Therefore, the credibility of that assertion is not conceded.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to further develop the Veteran's claim of service connection for an acquired psychiatric disability in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(5).  This should include, but no be limited to, obtaining the Veteran's service personnel file and associating it with the claims folder.

2.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of any bilateral hearing loss and/or tinnitus found to be present.  Specifically, the VA audiologist should address the following questions: 

a.  Does the Veteran currently suffer from hearing loss as defined by VA (i.e., hearing in either ear has an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz at 40 decibels or greater; or the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test is less than 94 percent.  See 38 C.F.R. § 3.385)?

b.  If so, is it at least as likely as not than any currently diagnosed hearing loss had its onset during or is otherwise attributable to the Veteran's military service to include the noise exposure (i.e., rifle fire) described? 

c.  Does the Veteran currently suffer from tinnitus? 

d.  If so, is it at least as likely as not than any currently diagnosed tinnitus had its onset during or is otherwise attributable to the Veteran's military service to include the noise exposure (i.e., rifle fire) described? 

The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached. 

3.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disability (other than PTSD) found to be present.  His claims folder, including his service treatment records and personnel file, should be available to the examiner and reviewed in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the records contained in the claims folder and the results of the examination, the examiner is asked to provide an opinion addressing the following:

   a.  Identify all psychiatric disabilities found.

b.  For any disability diagnosed, the examiner must opine as to whether it is at least as likely as not related to or had its onset in service.  The examiner is asked to consider any behavioral or disciplinary problems, if any, noted in the Veteran's service personnel records and to state to what extent, if any, these problems indicate an in-service onset of a currently-diagnosed acquired psychiatric disability.  

If behavioral or disciplinary problems are noted in the Veteran's service personnel records but the examiner finds that these problems are not related to any acquired psychiatric disability, the examination report should so state.

A complete rationale should be given for all opinions and conclusions, which should be set forth in a legible report.

4.  Schedule the Veteran for a VA orthopedic examination by an examiner with appropriate expertise for the purpose of determining the nature and etiology of any current knee disability found to be present.  The claims folder must be made available to and reviewed by the examiner.  The examiner is instructed to address the following questions:

a.  Does the Veteran have a current knee disability?  If so, does such disability affect one or both knees?

b.  Once all disabilities are identified, the examiner should opine, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability (or disabilities) had its onset during or is otherwise is attributable to the Veteran's active service.

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						
						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


